In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
SHAUNA RHYNE and CODY            *
RHYNE, parents of C.R., a minor, *
                                 *                 No. 18-961V
                Petitioners,     *                 Special Master Christian J. Moran
                                 *
v.                               *                 Filed: November 25, 2020
                                 *
SECRETARY OF HEALTH              *                 Stipulation; DTaP vaccine;
AND HUMAN SERVICES,              *                 Hepatitis B vaccine; inactivated polio
                                 *                 virus (“IPV”) vaccine; influenza
                                 *                 (“flu”) vaccine; pneumococcal
                                 *                 conjugate vaccine; rotavirus vaccine;
                                 *                 transverse myelitis (“TM”).
                Respondent.      *
******************** *

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioners;
Mollie D. Gorney, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On November 25, 2020, the parties filed a joint stipulation concerning the
petition for compensation filed by Shauna Rhyne and Cody Rhyne on July 3, 2018.
In their petition, petitioners alleged that the diphtheria, tetanus, acellular pertussis
(“DTaP”); hepatitis B; inactivated polio (“IPV”); influenza (“flu”); pneumococcal
conjugate (“Prevnar 13”); and rotavirus (“RotaTeq”) vaccines, which are contained
in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a), and which C.R.
received on December 1, 2015, caused C.R. to suffer transverse myelitis (“TM”).

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
Petitioners further allege that C.R. suffered the residual effects of this injury for
more than six months. Petitioners represent that there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition.

      Respondent denies that the vaccines either caused or significantly
aggravated C.R.’s alleged injury or any other injury, and denies that C.R.’s current
condition is the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       1. A lump sum payment of $8,000.00, which amount represents
          compensation for past unreimbursable expenses, in the form of a
          check payable to petitioners;

       2. A lump sum of $72.11, which amount represents reimbursement for
          a Medicaid lien for vaccine injury-related services rendered on
          behalf of C.R., in the form of a check payable jointly to petitioners
          and Colorado Department of Health Care Policy and Financing,
          1570 Grand Street, Denver, Colorado, 80203;

           Petitioners agree to endorse this check to Colorado Department of
           Health Care Policy and Financing.

       3. A lump sum of $160,000.00 in the form of a check payable to
          petitioners, as guardians/conservators of the estate of C.R., which
          represents compensation for all remaining damages that would be
          available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2


       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
IT IS SO ORDERED.

                        s/Christian J. Moran
                        Christian J. Moran
                        Special Master




                    3